UNITED STATES SECURITIES AND EXCHANGE COMMISSION W ashington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d ) of t he Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 11 , 2015 Lighting Science Group Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdictionof incorporation) 000-20354 (Commission File Number) 23- (IRS Employer Identification No.) 1830 Penn Street, Melbourne, FL 32901 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code ) 779-5520 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item1.01 Entry into a Material Definitive Agreement. Subscription and Support Transaction On September 11, 2015, Lighting Science Group Corporation (the “ Company ”)entered into a Preferred Stock Subscription and Support Agreement (the “ Subscription Agreement ”)with LSGC Holdings III LLC (“ Holdings III ”) and Pegasus Partners IV, L.P. (“ Pegasus Fund IV ”) pursuant to which, among other things, the Company issued 10,000 units of its securities (the “ Series J Securities ”)to Holdings III for $1,000 per Series J Security, or aggregate consideration of $10,000,000 (the “ September 2015 Offering ”). Each Series J Security consists of (a)one share of Series J Convertible Preferred Stock of the Company, par value $0.001 per share (the “ Series J Preferred Stock ”), and (b)a warrant to purchase 2,650 shares of common stock of the Company, par value $0.001 per share (the “ Common Stock ”), at an exercise price of $0.001 per share (the “ Series J Warrant ”). The Series J Warrant issued to Holdings III as part of the Series J Securities contains substantially identical terms as the warrants previously issued to PCA LSG Holdings, LLC on January 3, 2014 and filed as Exhibit 4.5 to the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission (the “
